Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 12/27/17.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 12/27/17 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/27/17 and 5/28/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5-9, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130285739 to Blaquiere et al. (hereinafter “Blaquiere”).

As per claim 1, Blaquiere discloses an integrated circuit assembly (Blaquiere, see Large Area IC LAIC in Fig. 16 and Fig. 45) comprising: an integrated circuit comprising a plurality of programmable logic sectors (Blaquiere, see Fig. 16, Fig. 45 and Fig. 48, their corresponding paragraphs and [0438] for integrated circuit comprising a plurality of programmable logic sectors 608), and an interposer circuit positioned adjacent to the integrated circuit (Blaquiere, see Fig. 45, Fig. 48 and their corresponding paragraphs for interposer circuits 4505, 4508 and 4509 positioned adjacent to the integrated circuit), wherein the interposer circuit comprises: at least one voltage regulator configured to distribute a voltage to at least one of the plurality of programmable logic sectors (Blaquiere, see Fig. 74-Fig. 77, their corresponding paragraphs and [0478] for the interposer comprising voltage regulator configured to distribute a voltage to at least one of the plurality of programmable logic sectors); and at least one thermal sensor configured to measure a temperature of the at least one of the plurality of programmable logic sectors (Blaquiere, see Fig. 84-Fig. 86, their corresponding paragraphs, [0156] and [0483] for the interposer comprising at least one thermal sensor configured to measure a temperature of the at least one of the plurality of programmable logic sectors).

As per claim 2, the rejection of claim 1 is incorporated, Blaquiere further discloses wherein the integrated circuit is coupled to the interposer circuit via a plurality 

As per claim 3, the rejection of claim 1 is incorporated, Blaquiere further discloses wherein the interposer circuit comprises a network on chip (NOC) system configured to communicate data between one or more tiles of the interposer circuit (Blaquiere, see [0051] and [0417]).

As per claim 5, the rejection of claim 1 is incorporated, Blaquiere further discloses a controller configured to: receive at least one temperature measurement that corresponds to the at least one of the plurality of programmable logic sectors via the at least one thermal sensor (Blaquiere, see [0065], [0143], [0179] and [0482] for a controller receiving at least one temperature measurement that corresponds to the at least one of the plurality of programmable logic sectors via the at least one thermal sensor), send at least one command to the at least one voltage regulator to adjust at least one voltage signal provided to the at least one of the plurality of programmable logic sectors based on the at least one temperature measurement (Blaquiere, see [0065], [0143], [0179], [0452] and [0482] for the controller controlling voltage provided to the at least one of the plurality of programmable logic sectors based on the at least one temperature measurement).



As per claim 7, the rejection of claim 1 is incorporated, Blaquiere further discloses wherein each of the at least one voltage regulators is configured to provide the voltage to a respective one of the at least one of the plurality of programmable logic sectors (Blaquiere, see Fig. 73, Fig. 76-Fig. 77, their corresponding paragraphs, [0478] and [0483]).

As per claim 8, the rejection of claim 1 is incorporated, Blaquiere further discloses wherein each of the at least one thermal sensor is configured to measure the temperature of a respective one of the at least one of the plurality of programmable logic sectors (Blaquiere, see Fig. 84-Fig. 86, their corresponding paragraphs, [0461], [0464], and [0483]).

As per claim 9, Blaquiere discloses an integrated assembly (Blaquiere, see Large Area IC LAIC in Fig. 16 and Fig. 45) comprising: an integrated circuit comprising a plurality of programmable logic sectors (Blaquiere, see Fig. 16, Fig. 45 and Fig. 48, their corresponding paragraphs and [0438] for integrated circuit comprising a plurality of programmable logic sectors 608), and an interposer circuit positioned adjacent to the integrated circuit (Blaquiere, see Fig. 45, Fig. 48 and their corresponding paragraphs for interposer circuits 4505, 4508 and 4509 positioned adjacent to the integrated circuit), 

As per claim 13, the rejection of claim 9 is incorporated, Blaquiere further discloses wherein each of the plurality of voltage regulators and each of the plurality of thermal sensors are disposed underneath a respective one of the plurality of sectors (Blaquiere, see Fig. 45, Fig. 48, Fig. 74-77, and Fig. 84-86 and their corresponding paragraphs).

As per claim 14, the rejection of claim 13 is incorporated, Blaquiere further discloses wherein each of the plurality of voltage regulators is configured to provide power to the respective one of the plurality of sectors (Blaquiere, see Fig. 73, Fig. 76-Fig. 77, their corresponding paragraphs, [0478] and [0483]).



As per claim 16, Blaquiere discloses a controller configured to manage power distribution to a plurality of sectors of an integrated circuit (Blaquiere, see [0065], [0143], [0179], [0452] and [0482]), wherein the controller is configured to: receive temperature data associated with at least one of the plurality of sectors via at least one thermal sensor disposed on an interposer circuit electrically coupled to the integrated circuit (Blaquiere, see Fig. 84-Fig. 86, their corresponding paragraphs, [0065], [0143], [0179] and [0482]), and adjust at least one voltage signal provided to the at least one of the plurality of sectors via at least one voltage regulator disposed on the interposer circuit based on the temperature data (Blaquiere, see Fig. 74-77, their corresponding paragraphs and [0065], [0143], [0179], [0452] and [0482]).

Asper claim 17, the rejection of claim 16 is incorporated, Blaquiere further discloses wherein the at least one voltage signal is adjusted to remove a voltage provided the at least one of the plurality of sectors (Blaquiere, see [0551]).

As per claim 18, the rejection of claim 16 is incorporated, Blaquiere further discloses wherein the at least one voltage signal is adjusted per tile of the interpose 

As per claim 19, the rejection of claim 16 is incorporated, Blaquiere further discloses wherein the at least one voltage signal is adjusted per sector of the plurality of sectors (Blaquiere, see Fig. 74-77, their corresponding paragraphs and [0065], [0143], [0179], [0452] and [0482]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Blaquiere, in view of US 20210018952 to Kajigaya et al. (hereinafter “Kajigaya”).

As per claim 4, the rejection of claim 3 is incorporated, Blaquiere further discloses wherein the interposer circuit configured to communicate the data via the NOC system (Blaquiere, see [0417]). Blaquiere does not explicitly disclose wherein the interposer comprises a plurality of routers.
However, Kajigaya in an analogous art discloses wherein the interposer comprises a plurality of routers (Kajigaya, see Fig. 1 and [0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kajigaya into the apparatus of Blaquiere. The modification would be obvious because one of the ordinary skill in the art would want to increase memory bandwidth and reduce power consumption to improve data transfer efficiency by incorporating routers in the interposers (Kajigaya, see [0009], Fig. 1 and [0021]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blaquiere, in view of US 20080281476 to Bose et al. (hereinafter “Bose”).

As per claim 10, the rejection of claim 9 is incorporated, Blaquiere does not explicitly disclose the controller is configured to: determine whether a temperature of one of the plurality of sectors is above a threshold based on the data; and adjust a voltage provided to the one of the plurality of sectors via one of the plurality of voltage 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bose into the apparatus of Blaquiere. The modification would be obvious because one of the ordinary skill in the art would want to utilize the variation in heat removal efficiency at different locations of the chip by dynamically adjusting the scope of thermal management depending on the severity of heating and improving the heat removal efficiency by iteratively removing hotspots that interfere with the proper neat flow (Bose, see [0026]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blaquiere, in view of Bose, further in view of US 20170220445 to Cunningham et al. (hereinafter “Cunningham”).

As per claim 11, the rejection of claim 9 is incorporated, Blaquiere does not explicitly disclose wherein the controller is configured to: determine whether a rate of rise of temperature of one of the plurality of sectors is above a threshold based on the data; and adjust a voltage provided to the one of the plurality of sectors via one of the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bose into the apparatus of Blaquiere. The modification would be obvious because one of the ordinary skill in the art would want to utilize the variation in heat removal efficiency at different locations of the chip by dynamically adjusting the scope of thermal management depending on the severity of heating and improving the heat removal efficiency by iteratively removing hotspots that interfere with the proper neat flow (Bose, see [0026]).
The combination of Blaquiere and Bose does not explicitly disclose determine whether a rate of rise of temperature is above a threshold, perform temperature mitigation in response to the rate of rise of temperature being above the threshold. However Cunningham in an analogous art discloses determine whether a rate of rise of temperature is above a threshold, perform temperature mitigation in response to the rate of rise of temperature being above the threshold (Cunningham, see [0015], Fig. 10 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of .

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blaquiere, in view of Bose, further in view of US 20070052453 to Wald.

As per claim 12, the rejection of claim 9 is incorporated, Blaquiere does not explicitly disclose the controller is configured to: determine whether a temperature of one of the plurality of sectors is below a threshold based on the data; and increase a voltage provided to the one of the plurality of sectors via one of the plurality of voltage regulators in response to the temperature being below the threshold. However, Bose in an analogous art discloses the controller is configured to: determine whether a temperature of one of the plurality of sectors is violating a threshold based on the data; and controlling a voltage provided to the one of the plurality of sectors via one of the plurality of voltage regulators in response to the temperature violating the threshold (Bose, see Fig. 1A and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bose into the apparatus of Blaquiere. The modification would be obvious because one of the 
The combination of Blaquiere and Bose does not explicitly disclose determine whether a temperature is below a threshold, and increase a voltage in response to the temperature being below the threshold. However, Wald in an analogous art discloses determine whether a temperature is below a threshold, and increase a voltage in response to the temperature being below the threshold (Wald, see claims 5 and 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wald into the above combination of Blaquiere and Bose. The modification would be obvious because one of the ordinary skill in the art would want to optimizes performance of the IC by increasing a voltage in response to the temperature being below the threshold (Wald, see claim 8).

As per claim 20, the rejection of claim 16 is incorporated, Blaquiere does not explicitly disclose the controller is configured to: determine whether power data associated with the plurality of sectors is below a threshold; and increase a voltage provided to the one of the plurality of sectors via one of the plurality of voltage regulators in response to the power data being below the threshold. However, Bose in an analogous art discloses the controller is configured to: determine whether a power 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bose into the apparatus of Blaquiere. The modification would be obvious because one of the ordinary skill in the art would want to utilize the variation in heat removal efficiency at different locations of the chip by dynamically adjusting the scope of thermal management depending on the severity of heating and improving the heat removal efficiency by iteratively removing hotspots that interfere with the proper neat flow (Bose, see [0026]).
The combination of Blaquiere and Bose does not explicitly disclose determine whether data is below a threshold, and increase a voltage in response to the data being below the threshold. However, Wald in an analogous art discloses determine whether data is below a threshold, and increase a voltage in response to the data being below the threshold (Wald, see claims 5 and 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wald into the above combination of Blaquiere and Bose. The modification would be obvious because one of the ordinary skill in the art would want to optimizes performance of the IC by increasing a voltage in response to the temperature being below the threshold (Wald, see claim 8).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Uzoh et al. (US20150380377) discloses first wire bond wires ("first wires") extend from a surface of the substrate. Second wire bond wires ("second wires") extend from the surface of the substrate. The first wires and the second wires are external to the substrate. The first wires are disposed at least partially within the second wires. The first wires are of a first height. The second wires are of a second height greater than the first height for coupling of at least one electronic component to the first wires at least partially disposed within the second wires.
	Rahman (US8237274) discloses a semiconductor device is provided that includes a substrate having opposing first and second surfaces and an interconnect structure extending between the first and second surfaces. A plurality of bond pads are located on the first surface of the substrate and the bond pads are electrically connected to the interconnect structure. The bond pads each have two or more micro-bumps, with the two or more micro-bumps on each bond pad being arranged to electrically connect the bond pad to one die pad of a semiconductor die. A plurality of external contacts are located on the second surface of the substrate and the external contacts are electrically connected to the interconnect structure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117